           Case 2:20-cv-01879-JAM-AC Document 14 Filed 11/04/20 Page 1 of 4


 1   CONNOR W. OLSON (SB #291493)
     Law Offices of Connor W. Olson
 2   520 Capitol Mall, Suite 150
     Sacramento, CA 95814
 3   office@cwo-law.com
     Telephone: (916) 905-7276
 4
     Attorney for Plaintiff and Putative Class
 5   Additional Attorneys Listed on Signature Page
 6                                UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8   BRIAN GARLOUGH,                                    CASE NO.: 2:20-cv-01879-JAM-AC
 9   Plaintiff,                                         STIPULATION AND ORDER
                                                        ALLOWING PLAINTIFF TO FILE
10   v.                                                 SECOND AMENDED COMPLAINT FOR
                                                        DAMAGES
11   FCA US LLC, a Delaware limited liability
     company; and DOES 1 through 250, inclusive,
12
     Defendants.
13

14
             WHEREAS on August 11, 2020, Plaintiff Brian Garlough (“Plaintiff”) filed a Class
15
     Action Complaint, Case No. STK-CV-UBC-2020-6595, in the Superior Court of the State of
16
     California, County of San Joaquin (“State Court Action”).
17
             WHEREAS on August 27, 2020, Plaintiff Brian Garlough (“Plaintiff”) filed a First
18
     Amended Class Action Complaint in the State Court Action.
19
             WHEREAS on September 18, 2020, Defendant FCA US LLC (“Defendant”) removed the
20
     State Court Action to the United States District Court, Eastern District of California.
21
             WHEREAS on October 23, 2020, Defendant filed a Rule 12(b)(2) Motion to Dismiss
22
     Plaintiff’s First Amended Class Action Complaint and a separate Rule 12(b)(6) Motion to Dismiss
23
     Plaintiff’s First Amended Class Action Complaint.
24
             WHEREAS Plaintiff seeks to file his Second Amended Complaint for Damages, which
25
     adds two causes of action, one for Violation of Manufacturer’s Duties Under the Song-Beverly
26
     Consumer Warranty Act against Defendant, as well as one for breach of contract against Lithia
27
     Motors, Inc., and Lithia DMID, Inc., who Plaintiff seeks to add as Defendants.
28
                                                       -1-
          STIPULATION AND ORDER ALLOWING PLAINTIFF TO FILE SECOND AMENDED COMPLAINT FOR
                                            DAMAGES
         Case 2:20-cv-01879-JAM-AC Document 14 Filed 11/04/20 Page 2 of 4


 1          WHEREAS Defendant does not oppose Plaintiff being granted leave to file a Second
 2   Amended Complaint..
 3          IT IS HEREBY STIPULATED, by and between Plaintiff and Defendant, by and through
 4   their respective counsel, that:
 5          1.      Plaintiff should be granted leave to file his Second Amended Complaint for
 6   Damages.
 7          2.      Defendant does not waive any jurisdictional arguments by entering into this
 8   Stipulation; and
 9          3.       Defendant’s responsive pleading shall be due thirty (30) days after the Second
10   Amended Complaint for Damages is filed.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -2-
        STIPULATION AND ORDER ALLOWING PLAINTIFF TO FILE SECOND AMENDED COMPLAINT FOR
                                          DAMAGES
        Case 2:20-cv-01879-JAM-AC Document 14 Filed 11/04/20 Page 3 of 4


 1

 2   Dated: 11/3/2020                        By:      /S/ Connor W. Olson
                                                   Connor W. Olson, SBN 291493
 3                                                 Law Offices of Connor W. Olson
                                                   520 Capitol Mall, Suite 150
 4                                                 Sacramento, CA 95814
                                                   connor@cwo-law.com
 5                                                 Phone: 916-905-7276
 6                                                 Tiangay M. Kemokai, SBN 331807
                                                   Tiangay Kemokai Law, P.C.
 7                                                 520 Capitol Mall, Suite 150
                                                   Sacramento, CA 95814
 8                                                 info@tiangaykemokai-law.com
                                                   Phone: 916-213-0908
 9
                                             Attorneys for Plaintiff Brian Garlough
10

11                                                 DONAHUE DAVIES LLP
12

13

14

15

16

17

18

19

20

21   Dated: 11/3/2020
                                             By: /S/ Mary A. Stewart
22                                              Robert E. Davies
                                                Mary A. Stewart
23                                              Attorneys for Defendant
                                                FCA US LLC
24

25

26

27

28
                                           -3-
      STIPULATION AND ORDER ALLOWING PLAINTIFF TO FILE SECOND AMENDED COMPLAINT FOR
                                        DAMAGES
         Case 2:20-cv-01879-JAM-AC Document 14 Filed 11/04/20 Page 4 of 4


 1                                           ORDER
 2          The Court, having reviewed the foregoing Stipulation, and good cause appearing
 3   therefore:
 4          IT IS HEREBY ORDERED that Plaintiff Brian Garlough is granted leave to file his
 5   Second Amended Complaint for Damages.
 6          IT IS ALSO ORDERED that Defendant’s responsive pleading shall be due thirty (30)
 7   days after the Second Amended Complaint for Damages is filed.
 8          IT IS FURTHER ORDERED that the Second Amended Complaint for Damages shall
 9   be filed within 7 days.
10   IT IS SO ORDERED
11
     DATED: November 4, 2020                  /s/ John A. Mendez
12
                                              THE HONORABLE JOHN A. MENDEZ
13                                            UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -4-
        STIPULATION AND ORDER ALLOWING PLAINTIFF TO FILE SECOND AMENDED COMPLAINT FOR
                                          DAMAGES
